Case 3:18-cv-01883-JPG Document1 Filed 10/09/18 Pagelof3 Page ID #1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

ROWLAND DANIEL LEMKE
as Independent Administrator of the Estate of
JOHN DAVID LEMKE, deceased,

Plaintiff,

VS. No. 18-CV-1883
TRAVIS J. ALLEN, as Jefferson County Sheriff in his

official capacity, UNKNOWN JEFFERSON COUNTY
CORRECTIONAL OFFICERS, in their individual capacities;
UNKNOWN JEFFERSON COUNTY EMPLOYEES, in their
individual capacities, UNKNOWN JEFFERSON COUNTY
SHERIFF’S EMPLOYEES; COUNTY OF JEFFERSON;
ADVANCED CORRECTIONAL HEALTHCARE, INC.,
Illinois corporation; CHARLES PAULIUS, MD;

CHERYL BROWN, LPN; DAN E. WILLIAMS, P.A.;
UNKNOWN ADVANCED CORRECTIONAL
HEALTHCARE, INC. EMPLOYEES,

Defendants.

Nee ne” Ne Nee ee eee Nee” Nee” Nee” eee” Sree” Ne” Nee ee ee” eee” ee” ee” ee” ee”

NOTICE OF REMOVAL
- NOW COMES Defendant Dan Williams, P.A., by his attorneys, QUINN, JOHNSTON,
HENDERSON, PRETORIUS & CERULO, and hereby Petitions to remove this action from the Circuit
Court of the Second Judicial Circuit, Jefferson County, Illinois to the United States District Court
for the Southern District of Illinois pursuant to 28 U.S.C. Section 1441, et seq. In support, your
Defendant states as follows:
1. On August 8, 2018, the Plaintiff, Rowland Daniel Lemke, as Independent
Administrator of the Estate of John David Lemke, filed a Complaint against Defendants, Travis J.
Allen, Unknown Jefferson County Correctional Officers, Unknown Jefferson County Employees,

Unknown Jefferson County Sheriff's Employees, County of Jefferson, Advanced Correctional
Case 3:18-cv-01883-JPG Document1 Filed 10/09/18 Page2of3 Page ID #2

Healthcare, Inc., Charles Paulius, M.D., Cheryl Brown, LPN, Dan E. Williams, P.A. and Unknown
Advanced Correctional Healthcare, Inc. Employees. Plaintiff's Complaint is attached as Exhibit
A. Acopy of the online Court Docket is attached as Exhibit B.

2. In Count I of the Complaint, Plaintiff purports to assert causes of action against all
defendants under 42 U.S.C. Section 1983 for various civil rights allegations.

3. This Court has original jurisdiction of the Section 1983 claim alleged in Count I.

4. To the extent that state law claims are asserted, the Court has supplemental
jurisdiction over those claims pursuant to 28 U.S.C. Section 1367.

5. Defendant Dan Williams, P.A. was served a summons on October 4, 2018.
Services was made by submitting the summons to counsel for Dan Williams, P.A. A copy of the
summons is attached as Exhibit C.

6. Defendants Travis Allen, as Jefferson County Sheriff, County of Jefferson and
Advanced Correctional Healthcare have been served with process. Each of these Defendants
consent to this removal.

7. Defendants Charles Paulius, M.D. and Cheryl Brown, LPN have not yet been
served with process.

8. Pursuant to 28 U.S.C. Section 1446(d) Defendant has given written notice of the
filing of this Notice of Removal to all adverse parties and have filed a copy of this Notice of
Removal with the Clerk of the Circuit Court of the Second Judicial District, Jefferson County,

Illinois, thereby effecting removal to this Court.
Case 3:18-cv-01883-JPG Document1 Filed 10/09/18 Page3of3 Page ID #3

WHEREFORE, Dan Williams, P.A., requests that the above action now pending against
him in the Circuit Court of the Second Judicial District, Jefferson County, Illinois be removed to

this Court.

Dan Williams, P.A., Defendant

By: s/Matthew J. Maddox
Matthew J. Maddox
QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO

Matthew J. Maddox (Illinois Bar No. 6185870)

QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
400 South Ninth Street, Suite 102

Springfield, IL 62701

Telephone: (217) 753-1133

Facsimile: (217) 753-1180

E-mail: mmaddox@quinnjohnston.com
